Citation Nr: 9914202	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-48 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for chondromalacia patella of the right knee, status post 
arthroscopy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1992 to September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon which granted service connection for the 
veteran's chondromalacia of the right patella, and assigned 
an initial evaluation of 10 percent effective September 19, 
1995.  The veteran filed a Notice of Disagreement with this 
decision in June 1996, the Portland, Oregon Regional Office 
issued its statement of the case in July 1996, and the 
veteran filed his substantive appeal (VA Form 9) in October 
1996.  The veteran testified at a personal hearing in May 
1997.  In September 1997, jurisdiction was transferred to the 
Regional Office in Sioux Falls, South Dakota (RO) due to the 
veteran's relocation.  The veteran initially requested a 
Travel Board hearing, but withdrew his request in December 
1998.

During the pendency of the claim, the veteran submitted 
claims for depression and stomach problems secondary to his 
right knee disability.  In a rating decision dated in April 
1998, the RO granted service connection for depression, 
evaluated at 10 percent, and denied service connection for 
stomach problems.  There has been no appeal of these matters.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's service-connected chondromalacia patella of 
the right knee, status post arthroscopy, is manifested by 
complaints of pain, but without more than slight recurrent 
subluxation or lateral instability; range of motion is from 0 
to 110 degrees. 


CONCLUSION OF LAW

The schedular criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for service-connected 
chondromalacia of the right patella, status post arthroscopy, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, the severity of the 
disabilities at issue are to be considered during the entire 
period from the initial assignment of disability ratings to 
the present time.  See Fenderson v. West, No. 96-947 (U.S. 
vet. App. Jan. 20, 1999).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed.  Accordingly, no further development is required 
to comply with the duty to assist the veteran in establishing 
his claim.  See 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
additional functional loss due to pain, fatigability, 
incoordination, pain on movement, and weakness.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).

The veteran injured his right knee playing soccer in January 
1994.  In September 1994, the veteran underwent a diagnostic 
arthroscopy and his knee condition was diagnosed as grade 3 
chondromalacia of the medial femoral condyle.  In March 1995, 
a right knee lateral release was performed to attempt to 
reduce the veteran's symptoms.  The veteran claims that 
surgery has not improved his condition, and that he continues 
to be in extreme pain, exacerbated by activity. At his May 
1997 personal hearing, he stated that he takes mild pain 
killers and that physical therapy exercises had been 
recommended, but he does not complete these as they increase 
his pain.  He testified that the knee is always a little 
swollen, and the swelling increases with activity.  He stated 
he has difficulty with prolonged standing, and cannot walk 
more than two blocks without pausing.  The pain from standing 
has interfered with his ability to work.  He stated that the 
knee gives out on him on occasion.

In November 1995, the veteran underwent a VA compensation and 
pension examination of his right knee.  The veteran reported 
that he had pain on a daily basis, primarily along the medial 
edge of the patella.  On physical examination, it was 
observed that the knee had no deformity other than a slightly 
medial patella.  There was no effusion or erythema.  There 
was no lateral collateral, medial collateral or cruciate 
ligament laxity.  There was some medial joint line tenderness 
on palpation.  Range of motion was from 0 to 140 degrees, 
with slight crepitation in the patellofemoral joint.  There 
was no laxity or muscle atrophy.  The knee was negative for 
McMurray's test.  The veteran was diagnosed with 
chondromalacia of the patella, right knee, status post 
diagnostic arthroscopy and lateral release, with residual 
chronic pain.

The claims file contains records from the Portland, Oregon VA 
medical facility showing outpatient physical therapy 
treatment for the veteran's right knee dated in early 1996.  
Physical therapy was discontinued in June 1996 after the 
veteran failed to report.  The veteran was also seen in the 
emergency room for increased knee pain in April 1996.  On 
physical examination, there was no effusion or laxity.  There 
was some tenderness.  The patellar tendon reflex was intact, 
and there was full range of motion with some crepitation on 
full extension.  The patella was non-displaceable.  The 
veteran left the emergency room without receiving follow-up 
instructions.

A second VA examination was performed in March 1997.  The 
veteran complained of worsening pain, occasional swelling, 
and occasional collapse, increased by prolonged standing, 
walking, and running, and with cold, damp weather.  Physical 
examination revealed the knee was mildly swollen and non-
tender with normal patellar motion.  Range of motion was from 
0 to 110 degrees and there was no evidence of ligamentous 
laxity .  There was no excessive fatigability or 
incoordination.  The veteran reported that during flare-ups, 
range of motion may be mildly decreased and the knee may give 
out.  X-rays were taken of the anterior, posterior and 
lateral right knee, and the findings showed normal bones and 
joints.

The claims file contains treatment records from the Ft. 
Meade, South Dakota VA medical facility.  In October 1997, 
the veteran complained of increasing knee pain for the past 
two weeks.  There was no deformity or effusion, but some 
crepitation was noted.  X-rays dated in November 1997 showed 
no arthritic process or other abnormality.  An orthopedic 
consult in November 1997 was performed, in which the 
examining physician noted patellar crepitation, medial 
patella femoral tenderness, and popliteal referred pain.  His 
ligaments felt stable and his x-rays were "perfect".  On 
physical examination in later November 1997, the examining 
physician noted well-developed quadriceps bilaterally.  There 
was no knee effusion, and no focal tenderness, with the 
exception of a little bit of anterior-medial joint line 
tenderness.  There was a little bit of increased Q-angle on 
the right as compared with the left.  Tracking was 
unremarkable, and patellar compression sign was positive.  He 
had a good stable knee.  New exercises were recommended.  No 
ligament instability was noted.

The veteran's right knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 for other impairment of the 
knee.  A 10 percent evaluation is given for impairment 
involving slight recurrent subluxation or lateral 
instability, and a 20 percent evaluation is given for 
impairment involving moderate recurrent subluxation or 
lateral instability.  Based on a review of the foregoing 
evidence, the Board finds that the preponderance of the 
evidence is against an assignment of an evaluation in excess 
of 10 percent evaluation under Diagnostic Code 5257 for the 
veteran's right knee disability.  The medical records do not 
appear to document clinical evidence of subluxation or 
lateral instability.  The veteran has reported that his knee 
gives out on occasion, and there is no reason to doubt his 
assertions in this regard.  However, the current 10 percent 
rating already expressly contemplates slight recurrent 
subluxation or lateral instability, and there is no 
persuasive evidence that the veteran's impairment in this 
regard is more than slight. 

The Board also notes that other diagnostic criteria might be 
applicable.  There is evidence of some limitation of motion 
of the right knee.  A VA examination report dated in March 
1997 shows range of motion from 0 to 110 degrees.  Normal 
range of motion of the knee is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II.   However, under Diagnostic Codes 
5260 and 5261, a 20 percent rating is for application when 
there is flexion limited to 30 degrees or extension limited 
to 15 degrees.  It is readily clear that an increase to a 20 
percent rating is not warranted based on the clinically 
documented range of motion.  

At this point the Board acknowledges that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  While the veteran has 
reported pain, there is no suggestion that such pain results 
in additional functional loss so as to warrant a 20 percent 
rating under any applicable diagnostic criteria.  Moreover, 
there is no evidence of excessive fatigability or 
incoordination resulting in additional functional loss.  With 
regard to flare-ups, the Board notes that the veteran has 
reported that flare-ups only result in a mild decrease in 
range of motion.  In view of the criteria for the next higher 
rating of 20 percent, the Board is unable to conclude that a 
mild decrease in range of motion shown on examination would 
more nearly approximate the criteria for a 20 percent rating.  

In closing, the Board emphasizes to the veteran that it does 
not doubt that his right knee is productive of some 
impairment.  However, the preponderance of the evidence does 
not show that the requirements for a rating in excess of 10 
percent have been met.  The provisions of 38 U.S.C.A. 
§ 5107(b) therefore do not allow for a favorable resolution 
of the instant appeal.  The veteran may always advance a new 
increased rating claim should the severity of his right knee 
disability increase in the future.  


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

